Exhibit 4.2 AMENDMENT TO UNIT PURCHASE OPTIONS This AMENDMENT TO UNIT PURCHASE OPTIONS (this ‘‘Amendment’’), dated January 4, 2008, is made by and between India Globalization Capital, Inc. (the ‘‘Company’’) and Ferris, Baker Watts, Incorporated (‘‘FBW’’). WHEREAS, the Company initially issued that certain Unit Purchase Option, dated March 8, 2006 (the ‘‘Initial Unit Purchase Option’’) to FBW in connection with the Company’s initial public offering; and WHEREAS, in January 2007 FBW tendered the Initial Unit Purchase Option to the Company for reissuance to a number of holders (the “Holders”), and the Company issued those certain Unit Purchase Options listed on Schedule 1(the “Replacement Unit Purchase Options”) to the holders set forth on Schedule 1; and WHEREAS, the Replacement Unit Purchase Options provide that they may be amended by the Company and FBW without the approval of the Holders thereof in order to cure any ambiguity, to correct or supplement any provision contained therein that may be defective or inconsistent with any other provisions therein, or to make any other provisions in regard to matters or questions arising hereunder that the Company and FBW may deem necessary or desirable and that the Company and FBW deem shall not adversely affect the interest of the Holders; and. WHEREAS, the parties hereto have agreed that the Replacement Unit Purchase Options be amended as set forth herein to clarify the understanding between the parties with respect to the terms of the Initial Unit Purchase Option effective as of the date of their issuance and have determined that such amendments shall not adversely affect the interest of the Holders. NOW, THEREFORE, in consideration of the premises and of the agreements contained herein, the parties hereto hereby agree as follows: 1.The Replacement Unit Purchase Options are hereby amended by adding the following new Section 5.1.3 to such Unit Purchase Options: ”5.1.3.
